Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2794503 to Garaud in view of U.S. 2016/0245710 to Twelves Jr. (hereafter Twelves).
Claim 1 recites a connecting rod for a turbomachine.  Garaud relates to an anti-vibration connecting rot for a motor vehicle.  See Garaud ln. 14.3  Figure 1 of Garaud shows the rod has an elongated intermediate body (2) and connected at longitudinal ends to connecting heads (3, 4)… with substantially parallel axes (Y1, Y2).  These two heads are assembled or integrally formed with at least one part of said body because those two alternate options represent all potential options.
Claim 1 also recites that one of said heads comprises a cellular annular part about the axis of the respective orifice.  Garaud teaches that tubular frame (3) is surrounded by pair of intermediate rings (5, 6) and that flexible intermediate ring (6) that has two cells (9).  See Garaud ll. 94-105 and Figs. 1-2.  Thus, the intermediate rings (6) anticipates the cellular annular part.  The flexibility taught also anticipates the claim feature that the cellular annular part has at least one of a flexural or a compressive deformation capacity greater than a remaining portion because the body of the rod is described as rigid.  See Garaud ln. 87.  Also, no other part of the structure is described as flexibly, thus, one of ordinary skill would infer that ring (6) has a greater flexural…capacity than any other portion of the rod.  The cellular nature of the component also dampens vibrations.  See Garaud ll. 157-159.  Thus, the annular part forms a vibratory filter.
Claim 1 further recites that the cellular annular part [has] a lattice-shaped structure.  Garaud teaches creating a flexible, vibration damping annular part made of elastomeric material with a cellular shape, but not a lattice-shape.  Yet such a modification would have been obvious in view of Twelves.  Twelves also relates to creating energy dissipating structures in a strut end fitting.  See Twelves [0001]-[0003] and [0010]-[0015].  Such a strut has numerous commonalities with the connecting rod of Garaud.  Both are rigid structures designed to transfer load and forces that must also prevent vibrations or shocks from causing damage.  Twelves also teaches using similar materials for these damping sections.  See Twelves [0015].  Twelves teaches creating lattice shapes (such as honeycomb or the like) that are lightweight, deflective, and energy absorbent.  See Twelves [0010]-[0015] and Figs. 1, 3 & 4.  The embodiments in figures 3-4 show circular structures highly similar to the annular part of Garaud.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143I(C)).  In this case, it would have been obvious to modify Garaud to replace its existing elastomeric, cellular structure (6) with a lattice-like structure from Twelves to achieve similar, or perhaps superior performance.  Such a modification would have been predictable because of the highly analogous nature of the arts, similar shapes, and similar purposes.
Regarding claim 2, Garaud teaches that tubular frame (3) and its opposite ring (4) are both metallic, thus making the connecting rod…at least partially metallic.  See Garaud ll. 86-88.  Regarding claim 3, in addition to the tubular frame (3) the main body (2) of the rod is also stamped steel but the body also has an elastomeric segment (15) for weight reduction and anti-vibration properties.  See Garaud ll. 130-136 & 149-150.  Thus, the body and said heads, are partially metallic.  This also teaches claim 13 (addressed out of order).
Claim 4 recites that the electrical resistance of the connecting rod is less than or equal to 5 mΩ.  Claim 5 recites the electrical conductance of the connecting rod is greater than or equal to 200 S.  The claims do not define over which portion the resistance of conductivity should be measured.  Is it along the entire longitudinal length, along the thickness, between the two connecting heads, etc?  The broadest reasonable interpretation is that the claimed resistance or conductance need only exist from any side to another side.  The body (2) of Garaud is made of stamped steel.  See Garaud ll. 149-150.  Steels vary in electrical resistance and conductivity, but as best known, all have resistance below 5 mΩ and conductivity above 200S.  Thus, the rod will have these properties from one lateral side to the other along the solid metal sheet portion.  This also teaches claims 14-15 (addressed out of order).
Claim 7 recites that the said body comprises a cellular longitudinal part.  The rod body (2) of Garaud has an elastometic mid segment (15) with a hollow cell (12) that extends in the longitudinal direction.  See Garaud ll. 130-136 and Figs. 1-2.  Thus, this region may be considered a cellular longitudinal part.  Claim 8 recites that the longitudinal part [has] a lattice shaped structure.  Figure 1 of Twelves shows a lattice-shaped longitudinal section that could replace region (12, 15) of Garaud for similar, or perhaps superior performance.
Claim 10 recites additively manufactur[ing] the connecting rod.  Garaud does not teach fabricating its connecting rod in this manner.  Rather, it is silent as to the method of fabrication.  Yet one of ordinary skill would have known some method of fabrication would be required.  Twelves teaches that it was known to additively fabricate struts, which are a form of connecting rod.  It would have been obvious to manufacture the rod of Garaud using additive manufacturing because the mere idea of manufacturing a known structure using additive manufacturing is not patentable.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Gaurad teaches that the connecting rod was a known structure in the relevant art.  Twelves teaches that additive manufacturing is a known manufacturing method in the rod arts.  It would have been predictable to replace the (unnamed) fabrication method with an additive manufacturing method because Twelves teaches making products in the relevant field using the relevant materials.  Regarding claim 11, Twelves teaches selective melting of powder beds.  See Twleve [0002].  Regarding claim 12, the rejection of claim 10 includes additively fabricating the annular part.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of FR 2794503 to Garaud and U.S. 2016/0245710 to Twelves Jr. (hereafter Twelves).
Claim 9 recites a suspension device for a turbomachine.  AAPA teaches known suspension devices for turbomachines.  See Applicant’s published specification [0002]-[0011] and Figs. 1-2.  These known suspensions devices have a connecting rod…a ball joint and a cage that surrounds the ball joint and is located in the orifice of [a] connecting head that comprises [an] annular part.  Id.  These prior art connecting rods do not have the structures of the connecting rod according to claim 1.  But as denoted above, Garaud and modified by Twelves does.  It would have been obvious to modify AAPA to use the connecting rod of Garaud et al. because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  In this case, Garaud et al. teaches a connecting rod suitable for use in the same manner as AAPA.  Thus, its substitution (or substitution of its cellular annual part) would have been predictable.



Response to Arguments
Applicant's arguments regarding the prior art rejections filed May 3, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant first argues that the two cells (9) shown in figure 3 of Garaud are not formed into the flexible elastomer link (6) and therefore the link (6) is not cellular.  But the link element actually consists of a periphery of elements (6, 7, 8, & 10).  The number (6) was used as shorthand in view of figure 2 which denotes element (6) for the entire assembly.  The flexible ring element formed from (6, 7, 8, & 10) does enclose the two cellular voids (9) and therefore is a cellular annular part according to the broadest reasonable interpretation of the term.
Next applicant argues that there is no suggestion of motivation to combine the teachings of Garaud and Twelves.  But a suggestion or motivation is only one of seven potential rationales for combining references.  The rejection uses a different rationale, that of applying a known technique or structure to a known product, ready for improvement, to yield predictable results.  See MPEP 2143(I)(C).  The rejection laid out a the commonalities between the two structures to demonstrate that the lattice of Twelves was a known energy absorbent structure in the same art and would have predictably behaved if ported into Garaud.  Applicant was informed of this during the April 18, 2022 telephone interview prior to the advisory action in this application.  During that interview, examiner noted arguing that the rejection failed to provide a suggestion or motivation for combination was an irrelevant argument in view of the different rationale for combination used.  Examiner advised applicant they could instead dispute whether the combination would behave predictably or if the modification would render Garaud unsuitable for its intended purpose, as these would be relevant arguments. Yet applicant presented no new arguments with the RCE filed in May.  As such, this argument remains irrelevant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726












    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 All citations to Garaud are to the attached English translation obtained from espacenet.com.